Citation Nr: 0602724	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  98-02 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from August 1987 to 
November 1995.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied entitlement to service 
connection for PTSD.

The veteran testified at a Board hearing held at the RO in 
August 1998.  A transcript (T) of the hearing has been 
associated with the claims file.  In May 1999, the Board 
remanded the case to the RO for further development.  The 
case was returned to the Board, and in June 2003, the Board 
undertook additional development on its own pursuant to 38 
C.F.R. § 19.9(a)(2) (2002).  This practice was invalidated in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and in November 2003, the 
Board remanded the case to the RO for the additional 
development.  The case was recently returned to the Board.


FINDINGS OF FACT

1.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred and the 
record does not establish that the veteran engaged in combat 
in service.

2.  Diagnoses of PTSD are not based on a credible stressor 
from the veteran's active service that can be verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 1154, (2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claim 
to establish entitlement to service connection for PTSD.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The December 1996 and February 1997 rating decisions, the 
December 1997 statement of the case (SOC), and the January 
2003 and June 2005 supplemental statements of the case (SSOC) 
apprised the veteran of the information and evidence needed 
to substantiate his claim, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the January 2003 SSOC informed him of the 
provisions of the VCAA and he was advised to identify any 
evidence in support of his claim that had not been obtained, 
as reflected in the summary of evidence.  The veteran was 
issued another VCAA correspondence in April 2004 that further 
emphasized relevant evidence and invited the veteran to 
provide any evidence or information he had pertaining to the 
claim.  He also received additional assistance regarding the 
evidence needed to substantiate this claim of service 
connection for PTSD in separate development letters the RO 
issued in October 1996 and October 1999.  

Collectively, the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to service connection for PTSD.  The VCAA-directed 
SSOC informed him that VA would obtain pertinent federal 
records.  He was informed that VA would also make reasonable 
efforts to obtain any identified private medical evidence.  
As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication of the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  However, that decision did not prevent the Board 
from finding that the timing defect was nothing more than 
harmless error and as such not prejudicial to the claimant.  
As explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claim.  The Board notes that the April 2004 
letter had a specific reference on page 1 that invited him to 
submit any evidence he possessed that pertained to his claim, 
which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.  The record shows that the RO completed 
extensive development of the claim and sought the veteran's 
participation through its duty to assist correspondence that 
was intended to elicit stressor information to undertake a 
meaningful search of military records.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations regarding 
PTSD, and in development of the claim the record has been 
supplemented with other VA clinical records.  The RO also 
contacted the service department and this produced 
information relating to specific unit operations during the 
veteran's service in Somalia, which he relied on to support 
the claim of service connection for PTSD.  The veteran also 
testified regarding the Somalia experiences at a Board 
hearing.  Furthermore, the representative reviewed the 
development actions in August and December 2005 and noted the 
remand actions had been completed.  Thus, the Board finds the 
development is adequate when read in its entirety, and that 
it satisfied the directive in the remand orders and the 
obligations established in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Relevant VA clinical records are 
included in the file and the PTSD diagnosis has been 
continued upon recent follow-up evaluation.  The RO secured 
stressor statements from the veteran and did request 
verification of stressors through official sources.  The 
veteran also submitted additional evidence consisting of 
recollections from other Marines and a published article 
regarding the Marine mission in Somalia.  The duty to assist 
having been satisfied, the Board will turn to a discussion of 
the issue on the merits.


Analysis

To establish service connection for PTSD the three elements 
necessary are: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.

Prior regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  Additionally, if the 
claimed stressor is related to the claimant having been a 
prisoner of war, prisoner of war experience which satisfies 
the requirements of Sec. 3.1(y) of this part will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f), effective prior to March 7, 1997; added 58 
Fed. Reg. 29110, effective May 19, 1993).

Subsequently, section 3.304(f) was amended to provide that 
eligibility for service connection of PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (1999) as amended effective March 7, 1997, 64 Fed. 
Reg. 32807-32808 (June 18, 1999); see 38 U.S.C.A. § 1154(b) 
(West 1991); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  The 
provisions set forth above are retained in recent amendment 
to section 3.304(f) that addressed PTSD claimed as a result 
of personal assault.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.  

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different in the pertinent part that applies to 
the veteran's claim.  The Board notes that 38 C.F.R. § 
3.304(f), as written above was amended to conform to the 
Cohen holding. 64 Fed. Reg. 32807 (1999).  As the Cohen 
determination was in effect when the RO reviewed this case on 
remand, the Board finds no prejudice to the veteran in 
proceeding with this case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  However, 
the issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy must be 
resolved on a case-by-case basis under the facts of each 
case.  Any evidence that is probative of the issue of whether 
a veteran engaged in combat may be used by a veteran to 
support a veteran's assertion that he was engaged in combat.  
The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy.  If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor.  VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 2002); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.  The requisite additional evidence needed for 
corroboration may be obtained from sources other than the 
veteran's service medical records.  Moreau, supra; see also 
Patton v. West, 12 Vet. App. 272, 277 (1999).

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The holding in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  Under 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
existence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  

The holding in West v. Brown, 7 Vet. App. 70 (1994), in 
elaborating on the analysis in Zarycki, found that in 
addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD, and that the sufficiency 
of the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  Furthermore, a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was deemed inadequate for rating purposes 
where an examiner relies on events whose existence had been 
rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  In other words, if the adjudicators 
determine that the record does not establish the existence of 
an alleged stressor or stressors in service, a medical 
examination to determine whether PTSD due to service is 
present would be pointless.  Likewise, if the examiners 
render a diagnosis of PTSD that is not clearly based upon 
stressors in service whose existence the adjudicators have 
accepted, the examination would be inadequate for rating 
purposes.

The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part III, 5.14.  The examples 
include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  The 
record in this case shows the veteran was not awarded any of 
these awards or decorations nor had a valor designation on 
any award he received. 

The veteran based his claim on events he recalled from his 
service in Somalia.  The service personnel records confirm he 
participated in Operation Restore Hope, Somalia, from 
December 1992 to January 1993 during service in Somalia from 
December 1992 to March 1993.  He testified at the Board 
hearing that he was under fire arriving by aircraft in 
Somalia, he recalled being fired on at the embassy compound 
and that as a humanitarian mission they could not return fire 
initially (T 3-4).  He recalled a vehicle being blown up 
within the first few weeks of his tour (T 8, 11) and 
difficulty with viewing the dead civilians in large grave 
sites, and the condition of children  he saw before leaving 
early in 1993 (T 9, 12, 14-15, 20).  He supplemented the 
record with a reported account of the Marines leaving Somalia 
in January 1993 that referred to frustration with engagement 
rules and impeding the humanitarian effort.  He also reported 
the death of a member of the 11th Marine Regiment, but stated 
to a VA examiner in September 2002 that he did not witness 
the incident in Somalia.  He also related to the examiner his 
recollections of events in Somalia he felt were stressors.  
The examiner reported PTSD and other diagnoses on Axis I and 
stated the veteran appeared to be exposed to a traumatic 
event when he saw "graves with dead bodies and being fired 
at when he got off the plane."   

The VA clinical records beginning in mid 1996 mention PTSD 
manifested by intrusive thoughts, nightmares, depression and 
flashbacks.  The VA vocational rehabilitation records note 
the veteran's treatment for PTSD early in 1997 and that he 
reportedly served in Desert Storm, Somalia and Bosnia, 
although his resume indicated service briefly in Bosnia and 
Somalia.  Other information in the educational evaluation 
indicates the PTSD claim was based on service in Somalia 
where he was armed and fired upon continuously but could not 
return fire until the rules of engagement were changed.

The Board's finding at this point is simply a determination 
that the current evidence, including the information in the 
service records regarding all awards received during his 
active service, does not provide conclusive evidence of 
combat participation.  In addition, the narrative information 
extracted from the personnel records or the detailed unit 
records does not offer any supporting information for events 
he related.  The veteran refers to events regarding military 
operations in Somalia, and although the humanitarian nature 
of the mission did expose Marines to hostile encounters with 
warring factions in that country, the record does not 
corroborate participation in or otherwise present the Board 
with "conclusive evidence" that the claimant "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b).  Thus, 
his assertions, standing alone, cannot as a matter of law 
provide evidence to establish that he "engaged in combat with 
the enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, as a 
matter of law, "credible supporting evidence that the claimed 
[in- service] event actually occurred" cannot be provided by 
medical opinion based on post-service examination.  Moreau, 9 
Vet. App. at 394-96.  Thus, other "credible supporting 
evidence from any source" must be provided to insure that the 
event alleged as the stressor in service occurred.  Cohen, 10 
Vet. App. at 147.  The statements of other Marines received 
late in 1999 regarding their recollections of events in 
Somalia are not sufficient to attribute those circumstances 
or events to the veteran's experience because they did not 
mention his involvement.  

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.  The veteran has 
been requested to identify events in service that he believes 
are the stressor or stressors that caused PTSD.  His asserted 
stressors were listed in his stressor letter and other 
correspondence, but the contemporaneous service records do 
not corroborate the claimed death of a Marine after a search 
of the specified unit records.  There is no corroboration of 
his recollection that he was confronted with a threat to his 
life or serious injury or that his response involved intense 
fear, horror or helplessness in recalling the rules of 
engagement or circumstances of his military experience in 
Somalia.  The existence of a stressor, but not its 
sufficiency, is an adjudication determination.   

The Manual M21-1 provides that if medical evidence 
establishes the diagnosis of PTSD, and development is 
complete in every respect but for confirmation of the in-
service stressor, U.S. Armed Services Center for Unit Records 
Research (CURR) or, as applicable in this case, the 
designated representative of the United States Marine Corps, 
should be contacted.  The veteran submitted the information 
needed to facilitate a meaningful search and the RO obtained 
the command chronology for the 3rd Bn, 9th Marines, 1st Bn, 7th 
Marines, HQ, 1st Marine Div. and the 1st Bn, 11th Marines that 
corresponded to the Somalia deployment.  But the record 
currently fails to corroborate his accounts of alleged 
stressful events or provide the type of information that 
would serve to corroborate any of his claimed stressors.  

Although the veteran has been diagnosed with PTSD, the 
question of whether he was exposed to a stressor in service 
is a factual determination for adjudicators.  Just because, 
as in this case, a physician or other health professional 
accepted the appellant's description of his experiences as 
credible and diagnosed appellant as suffering from PTSD, as 
reflected in the September 2002 examination summary, does not 
mean the Board is required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  See also 
Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on 
reconsideration, 1 Vet. App. 406 (1991)).

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear as reflected in the foregoing 
discussion of his specified claimed stressors.  In summary, 
in order for the veteran to succeed in this claim, his 
alleged stressors must be verified.  A verified stressor, and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

The veteran's accounts of an alleged stressor not only must 
be confirmed, his lay evidence must otherwise be found 
credible.  The credibility to be accorded to the appellant's 
lay testimony or written statements is within the province of 
the adjudicators and is not a matter of medical expertise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, there 
exists no doubt that the veteran has been diagnosed with 
PTSD, which has been linked to subjectively provided 
stressors.  The documentation from the service department is 
extensive and the unit record information does not place him 
in any action, such as he described in connection with 
actions taken in Somalia, that could come within the 
definition of engaging in combat with the enemy as reflected 
in the relevant VA General Counsel opinion.  

In conclusion, the Board has determined that there is no 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  Indeed, the information from the service 
department was clear in that it failed to record the 
incidents the veteran alleged to have occurred, and he did 
not specify any other incident on the VA clinical evaluations 
that could be corroborated.  Indeed, the representative 
acknowledged upon review of the record that the service 
records failed to verify the veteran's claimed stressors.  

The record does not allow for application of the liberalized 
standard for such claims established in Pentecost v. 
Principi, 16 Vet. App. 124, 127-28 (2002) since there is no 
independent evidence of events he described.  Unlike the 
situation in Pentecost where there existed specific dates 
when attacks occurred and morning report information from 
which personal exposure could be inferred, the record in this 
case contains only general references without any specificity 
from which the veteran's personal exposure could be inferred.  

The Board has also reviewed the record in light of the 
holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003).  In 
summary, the holding was that a VA regulation that required 
"credible supporting evidence" of the occurrence of a 
stressor in non-combat-related PTSD claims was valid, as the 
regulation did not alter VA's obligation to consider all 
evidence, and that a veteran's statement is certainly 
evidence that must be considered by VA in adjudicating a PTSD 
claim.  Further, 38 C.F.R. § 3.304(f) does not alter the VA's 
obligation to review the entire evidence of record, including 
all pertinent medical and lay evidence, when making a 
determination regarding service connection.  In addition, 
under 38 C.F.R. § 3.304(b)(2), history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded 
probative value consistent with accepted medical and 
evidentiary principles.  The appellate court concluded that 
38 C.F.R. § 3.304(f) is not contrary to 38 U.S.C.A. § 
1154(a); nor is it arbitrary or capricious.  The addition of 
a specific reference to lay evidence in 38 U.S.C.A. § 5107(b) 
does not preclude the requirement in 38 C.F.R. § 3.304(f) of 
"credible supporting evidence."  Because § 3.304(f) is 
consistent with 38 U.S.C.A. § 5107(b) by not precluding the 
consideration of lay evidence, section 3.304(f) is valid.  
See also Moran, 17 Vet. App. at 155-59.

Thus, having accorded due consideration to the veteran's 
statements, lay statements, medical reports, and to official 
records, the Board concludes there is no credible evidence 
that the veteran engaged in combat and there are no 
corroborated military stressors of a non-combat nature.  In 
light of the above, there is not an approximate balance of 
positive and negative evidence to which the benefit-of-the-
doubt standard applies.  The claim is denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD at this time. 

ORDER

Service connection for PTSD is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


